     Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 1 of 8. PageID #: 1




                           US DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


GREGORY ROTH                               Case No.:
13 Golfside Circle
                                           Judge
Canandaugia, NY 14424
                                           COMPLAINT WITH JURY DEMAND
and                                        ENDORSED HEREON

SUSAN ROTH
13 Golfside Circle
Canandaugia, NY 14424

         Plaintiffs,

v.

CAL-ARK INTERNATIONAL, Inc.
c/o Agent, Thomas Bartholomew
12024 Highway I-30
Mabelvale, AR 72103

and

ARKANSAS EQUIPMENT LEASING,
Inc.
c/o Agent, Thomas Bartholomew
12024 Highway I-30
Mabelvale, AR 72103

and

JOHN SHIREY
500 Kizer Lane
Saulsbury, TN 38067

         Defendants.




                                      1
     Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 2 of 8. PageID #: 2




        Gregory Roth and Susan Roth file the following complaint.

                                  OVERVIEW

         This is a clear liability collision between an automobile in which

Plaintiff, Gregory Roth, was a passenger, and a tractor trailer which occurred

on October 14, 2018 on IR 71 in the Township of Montville, County of Medina,

State of Ohio. The tractor trailer driver was northbound on IR 71. Plaintiff

was traveling southbound on IR 71. The tractor trailer swerved to avoid a car

slowing in front of him. The tractor trailer went off the west side of the

northbound roadway, crossing the grassy medium and entered the southbound

lane of travel, striking the Plaintiff and pushing his vehicle into the guardrail

and sound barrier wall of the west side of the southbound roadway. Plaintiff

sustained severe injuries for which he was transported by Life Flight from the

accident scene.

                                   PARTIES

1. Gregory Roth and Susan Roth were a domiciliary and citizen of the State of

     New York, residing in Ontario County.

2.    Defendant Cal-Ark International, Inc. (“Cal-Ark”) is registered with the

      Federal Motor Carrier Safety Administration with a USDOT number of

      546354 and is a business entity organized and existing under the laws of

      the State of Arkansas with its principal place of business in Little Rock,

      Arkansas. Cal-Ark has designated Thomas Bartholomew, located at

      12024 Highway I-30, Mabelvale, AR 72103, as its agent for the purposes

      of service of process of this complaint under 49 C.F.R. §366.


                                        2
     Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 3 of 8. PageID #: 3




3. Defendant Arkansas Equipment Leasing, Inc. (“Arkansas Leasing”) is a

     business entity organized and existing under the laws of the State of

     Arkansas with its principal place of business in Mabelvale, Arkansas.

     Arkansas Leasing has designated Thomas Bartholomew, located at 12024

     Highway I-30, Mabelvale, AR 72103, as its agent for the purposes of service

     of process of this complaint under 49 C.F.R. §366.

4.    Defendant John Shirey resides at 500 Kizer Lane, Saulsbury, TN 38067.

      He is a domiciliary and citizen of the State of Tennessee.

                          JURISDICTION and VENUE

5. Plaintiffs’ claims are brought under 28 U.S.C. § 1332(a)(1), based upon

     diversity of citizenship.

6. Since no Plaintiffs and no Defendants are citizens of Ohio and the amount

      in controversy (exclusive of costs and interest) exceeds $75,000, diversity

      jurisdiction exists in this Honorable Court.

7.    Venue is appropriate in this Court as this action arises from a motor

      vehicle accident occurring in Montville Township, Medina County, Ohio,

      which is located in this judicial district.

                           FIRST CAUSE OF ACTION
                             Negligence of John Shirey

8. On October 14, 2018, Plaintiff Gregory Roth was a passenger in a vehicle

     driving southbound on IR 71.          Defendant John Shirey was driving

     northbound on IR 71 and failed to maintain control of his tractor trailer.




                                          3
   Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 4 of 8. PageID #: 4




   Defendant John Shirey swerved to avoid a slowing vehicle in front of him,

   causing his tractor trailer to lose control.

9. Defendant John Shirey crossed the grassy median and entered the

   southbound lanes of travel.

10. Defendant John Shirey’s tractor trailer struck the vehicle that Plaintiff was

   a passenger in, pushing Plaintiff’s vehicle into the guardrail and sound

   barrier.

11. Defendant John Shirey had a duty to drive his semi-tractor trailer in a

     safe and reasonable manner, to obey all traffic laws, obey all traffic

     devices and to recognize and yield to slow or stopped traffic.

12. On October 14, 2018, Defendant John Shirey failed in the above-

     mentioned duties and is therefore negligent.

13. Defendant John Shirey’s negligence was the direct and proximate cause

     of Gregory Roth’s injuries.

14. As a direct and proximate result of the negligence of all defendants,

     Plaintiff Gregory Roth has lost past and future wages and his earning

     capacity has been diminished.

15. As a direct and proximate result of Defendant John Shirey’s negligence,

     Plaintiff Gregory Roth incurred medical bills for the treatment of his

     injuries directly resulting from this collision.

16. As a direct and proximate result of Defendant John Shirey’s negligence,

     Plaintiff Gregory Roth experienced physical and mental pain and




                                        4
    Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 5 of 8. PageID #: 5




     suffering and lost the ability to perform usual activities, resulting in a

     diminished quality of life.

17. Defendant John Shirey’s actions demonstrate a conscious disregard for

     the rights and safety of Gregory Roth and the rest of the motoring public,

     acting with reckless indifference to the consequences of others despite

     being aware of his conduct and knowing there was a great probability of

     causing substantial harm.

18. Accordingly, Plaintiff Gregory Roth demands both compensatory and

     punitive damages against Defendant John Shirey.

                      SECOND CAUSE OF ACTION
      Vicarious Liability of Defendants Cal-Ark International, Inc. and
                     Arkansas Equipment Leasing, Inc.

19. All allegations and causes of action above are incorporated into this cause

   of action by reference.

20. At all times relevant, Defendant John Shirey was the employee, agent,

   servant, or independent contractor for Defendant Cal-Ark International,

   Inc. and/or Arkansas Equipment Leasing, Inc. Accordingly, Defendants

   Cal-Ark and/or Arkansas Leasing are vicariously liable for the acts of

   Defendant John Shirey described in the causes of action above.

21. Regardless of the employment or agency relationship, Defendant Cal-Ark

   is an interstate motor carrier responsible for the acts of the Defendant

   driver, John Shirey.




                                      5
   Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 6 of 8. PageID #: 6




                        THIRD CAUSE OF ACTION
        Strict Liability of Defendants Cal-Ark International, Inc. and
                      Arkansas Equipment Leasing, Inc.

22. All allegations and causes of action above are incorporated into this cause

    of action by reference.

23. Defendants Cal-Ark International, Inc. and Arkansas Equipment

    Leasing, Inc. are and were the registered owners of the USDOT number

    546354 displayed on the tractor trailer involved in this collision and are

    therefore responsible for the acts of Defendant John Shirey.

                      FOURTH CAUSE OF ACTION
     Negligence of Defendants Cal-Ark International, Inc. and Arkansas
                         Equipment Leasing, Inc.

24. All allegations and causes of action above are incorporated into this cause

    of action by reference.

25. Defendants Cal-Ark and Arkansas Leasing had a duty to act reasonably

    in hiring, instructing, training, supervising and retaining its drivers and

    other employees and agents, including Defendant John Shirey, and to

    promulgate and enforce policies, procedures, and rules to ensure that its

    drivers and vehicles were reasonably safe.

26. Defendants Cal-Ark and Arkansas Leasing had a duty to exercise

    reasonable care in entrusting its vehicles and equipment to responsible,

    competent and qualified drivers.

27. Defendants Cal-Ark and Arkansas Leasing failed in the above-mentioned

    duties and was therefore negligent.




                                       6
      Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 7 of 8. PageID #: 7




28. Defendants Cal-Ark and Arkansas Leasing’s negligence was the direct

       and proximate cause of Gregory Roth’s injuries and the damages

       described in this Complaint.

29. Defendant’s Cal-Ark and Arkansas Leasing’s actions demonstrate a

       conscious disregard for the rights and safety of Plaintiff Gregory Roth and

       the rest of the motoring public, acting with reckless indifference to the

       consequence to others despite being aware of its conduct and knowing

       there was a great probability of causing substantial harm.

30. According, Plaintiff demands both compensatory and punitive damages

       against Defendants Cal-Ark and Arkansas Leasing.

                           FIFTH CAUSE OF ACTION
                               Consortium Claim

31. All allegations and causes of action above are incorporated into this cause

      of action by reference.

32. Plaintiffs Gregory Roth and Susan Roth were married at the time of this

      crash and remain married.

33.      As a direct and proximate result of Defendants’ negligence and statutory

violations, Susan Roth has lost the companionship, society, services and

consortium of Gregory Roth.

         WHEREFORE, Plaintiffs respectfully requests judgment in their favor

and against all Defendants, in an amount that is just and fair and in excess of

seventy-five thousand dollars ($75,000.00) (exclusive of costs and interest), in




                                         7
   Case: 1:20-cv-01696-PAG Doc #: 1 Filed: 07/31/20 8 of 8. PageID #: 8




addition to punitive damages, costs and other relief that this Honorable Court

deems just under the circumstances.

                                      Respectfully submitted,


                                        ___/s/ Henry W. Chamberlain___
                                        Henry W. Chamberlain (0046682)
                                        The Chamberlain Law Firm
                                        36368 Detroit Road, Suite A
                                        Avon, OH 44011
                                        T 440-695-0150
                                        F 440-695-0154
                                        Hank@Chamberlain-law.com



                              JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all triable issues.

                                      Respectfully submitted,


                                        ___/s/ Henry W. Chamberlain___
                                        Henry W. Chamberlain (0046682)
                                        The Chamberlain Law Firm




                                       8
